UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2375


TODD A. BAIRD; DANA G. BAIRD,

                    Plaintiffs - Appellants,

             v.

FEDERAL HOME LOAN MORTGAGE CORPORATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Glen E. Conrad, District Judge. (3:15-cv-00041-GEC)


Submitted: October 27, 2017                                 Decided: December 14, 2017


Before NIEMEYER, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellants. Andrew B. Pittman, Maryia Jones, Kendall A.
Hamilton, TROUTMAN SANDERS LLP, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Todd and Dana Baird appeal the district court’s order granting the Federal Home

Loan Mortgage Corporation’s motion to dismiss the Bairds’ breach of contract claim.

We have reviewed the record and agree with the district court that the Bairds failed to

sufficiently allege the existence of a legally enforceable loan modification agreement.

Accordingly, we affirm the district court’s order. See Baird v. Fed. Home Loan Mortg.

Corp., No. 3:15-cv-00041-GEC (W.D. Va. Nov. 4, 2016); see also Chang v. First

Colonial Sav. Bank, 410 S.E.2d 928, 930 (Va. 1991) (“Where the offer is clear, definite,

and explicit, and leaves nothing open for negotiation, it constitutes an offer, acceptance of

which will complete the contract.” (internal quotation marks and brackets omitted));

Berry v. Wortham, 30 S.E. 443, 444 (Va. 1898) (holding that for a contract to “be

complete and certain. . . ., all the terms which the parties have adopted as portions of their

contract must be finally and definitely settled, and none must be left to be determined by

future negotiations; and this is true without any regard to the comparative importance or

unimportance of these several terms”). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              2